Exhibit 10.13 DEED IN RESPECT OF SHENZHEN RONGXIN THIS DEED is madetheday of BETWEEN (1)CHINA TELETECH LIMITED, a company organized under the laws of theBritish Virgin Islands whose registered office is at, P.O. Box 957, OffshoreIncorporations Centre, Road Town, Tortola, British Virgin Islands ("China Teletech");and (2)Mr. Liu Dong (刘东) (Holder of the PRC passport number G28108652), a PRC national residing at RoomA,20/F,International Trade Residential and commercial Building, Nanhu Road, Shenzhen China 518002 ("Nominee 1"). WHEREAS A.In order to expand and complement China Te letech's business operations in China, China Te letech shall invest in深圳市融信投资有限公司, an investment company under the laws of the PRC to operate in the PRC ("Shenzhen Rongxin"). B.Under the current laws of the PRC, only nationals of and entities incorporatedunder the laws of the PRC are entitled to hold an equity interest in Shenzhen Rongxin. Inorder that China Te letech (or its Affiliates) may hold an indirect interest in ShenzhenRongxin, China Teletech has nominated Nominee 1 to be the registered holder of a 51%equity interest in Shenzhen Rongxin for and on behalf of China Teletech (or any otherPerson as China Teletech may direct). C.China Teletech and Nominee 1 shall enter into a loan agreement forRMB5,100,000 and relevant pledge and option agreements attached hereto as Exhibit 1 ("Nominee 1 Loan Related Agreements") such that China Te letech may finance Nominee1's portion of the registered capital of Shenzhen Rongxin and such that Nominee 1 mayhold a 51% equity interest in Shenzhen Rongxin. As Nominee 1 is only a nominee forChina Te letech, the 51% equity interest in Shenzhen Rongxin is held for and on behalf ofor otherwise for the benefit of China Te letech (or such other Person as China Te letechmay direct from time to time). NOW THIS DEED WITNESSES AS FOLLOWS: 1.Nominee 1 hereby declares and undertakes to China Te letech as follows : 1 1.1.That any and all equity interest of and in Shenzhen Rongxin (including,without limitation, its registered capital and any increase thereto) ("Equity Interest")now or hereafter held in the name of Nominee 1 does/do not belong to Nominee 1 but toChina Teletech (or such Person as China T letech may nominate) and that Nominee 1holds the said Equity Interest and all rights to and interests in or otherwise related to theEquity Interest as nominee for, or otherwise for the benefit of, China Teletech (or suchPerson as China Teletech may nominate). 1.2That Nominee 1 further holds the said Equity Interest and all dividends and interest accrued and to accrue upon the same UPON TRUST for China Teletech (orsuch Person as China Teletech may nominate) and Nominee 1 agrees with and undertakesto China Teletech: (a)to transfer pay and deal with the said Equity Interest and all dividends and interest payable in respect of the same in such manner as ChinaTeletech (or such Person as China Teletech may nominate) shall from time totime direct; (b)at the request and cost of China Teletech (or such Person as China Teletech may nominate) to execute such proxies, power of attorney and/or otherdocuments as China Teletech (or such Person as China Teletech may nominate)may from time to time require to enable China Teletech (or such Person as ChinaTeletech may nominate) to attend and vote at any shareholder meeting ofShenzhen Rongxin or otherwise exercise all voting power and other rightsattached to the Equity Interest and have the full advantage and benefit of allinterests therein; (c)not to exercise the voting power or other rights of Nominee 1 in respect of the Equity Interest otherwise than in accordance with the direction ofChina Teletech (or such Person as China Teletech may nominate) or, in theabsence of such direction, to abstain from voting or exercising such rights; and (d)not to in any way create any Encumbrance over or to make or to effect any sale, assignment, exchange, transfer, or to grant any option, right offirst refusal or other right or interest whatsoever (or to enter into agreement forany of the same) in respect of the Equity Interest unless with the written consentof China Teletech (or such Person as China Teletech may nominate). 2.The parties acknowledge that nothing in this Deed shall operate to prejudice China Teletech's rights and interests arising from and related to the Nominee 1 Loan RelatedAgreements and Nominee 1 shall at all times comply with and perform the terms thereof inthe manner set out in the Nominee 1 Loan Related Agreements. 3.No amendment to this Deed will be effective unless in writing and executed by athe parties. 2 4.Unless otherwise provided, any notice required or permitted under this Deed shallbe given in writing and shall be deemed effectively given upon personal delivery to theparty to be notified or upon deposit with the relevant post office, by registered or certifiedmail, postage prepaid and addressed to the party to be notified at the address indicated forsuch party on the signature page hereof, or at such other address as such party maydesignate by ten (10) days' advance written notice to the other parties. 5.The following parties hereby irrevocably appoint the persons set out oppositetheir names below as their respective agents to accept service of process in Hong Kong inany Action arising out of this Deed, service upon whom shall be deemed completedwhether or not forwarded to or received by the parties concerned: Parties Name and address of process agent China Teletech Address: RoomA,20/F,InternationalTrade Residential and commercial Building,Nanhu Road, Shenzhen China 518002 Attn:Liu Dong Nominee 1 Address: RoomA,20/F, International Trade Residential and commercial Building,Nanhu Road, Shenzhen China 518002 Attn: Mr. Liu Dong If any of the process agents ceases to be able to act as such or to have an addressin Hong Kong, the party or parties which appoint such process agent shall appoint a newprocess agent in Hong Kong and to deliver to the other parties within fourteen (14) days acopy of a written acceptance of appointment by the new process agent. Nothing in thisDeed shall affect the right to serve process in any other manner permitted by law or theright to bring proceedings in any other jurisdiction for the purposes of the enforcement orexecution of any judgement or other settlement in any other courts. 6.This Deed shall be governed by and construed in all respects in accordance withthe laws of Hong Kong and the parties hereby irrevocably submit to the non-exclusivejurisdiction of the courts of Hong Kong. 3 4 Exhibit 1 Form of Nominee 1 Loan Related Agreements 5
